Oct. 14th.To a bill in equity by a member of a manufacturing corporation against other members, for an account of the corporate property, the defendants pleaded severally to the jurisdiction *504of this Court as a court of equity, in such a case, and the bill was dismissed accordingly for want of jurisdiction ; and upon the question whether the defendants were entitled to any costs, and if to any, whether to joint or several costs, the Court allowed them to tax jointly one bill of costs. (See Pratt v. Bacon, 10 Pick. 123.) 3